Citation Nr: 1029558	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-38 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
compensation in the amount of $9,663.87.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach
INTRODUCTION

The Veteran served on active duty from April 1981 to January 
1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 decision by the Committee on 
Waivers and Compromises at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  That 
decision denied waiver of an overpayment of VA compensation in 
the amount of $9,663.87.  The Veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate review.

A hearing was held on May 26, 2010, in Winston-Salem, North 
Carolina , before the undersigned acting Veterans Law Judge 
(VLJ), who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering 
the determination in this case.  A transcript of the hearing 
testimony is in the claims file.

After reviewing the record, the Board finds that additional 
development of the record is warranted prior to further appellate 
consideration.  Accordingly, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to a waiver of recovery of an 
overpayment of VA compensation in the amount of $9,663.87.  In 
October 2006, the RO's Committee on Waivers and Compromises 
(Committee) denied that claim.  The Committee found that from 
August 1, 2002, through July 31, 2006, the overpayment had been 
created when the Veteran received VA compensation for her 
dependent son at the same time he received VA educational 
assistance in his own right pursuant to 38 U.S.C. Chapter 35.  
See 38 U.S.C.A. § 3562 (West 2002); 38 C.F.R. §§ 3.667(f), 3.707, 
21.3023 (2009).

The evidence shows that the Veteran was granted VA compensation 
for a psychiatric disability effective from July 17, 1990, which 
is now diagnosed as posttraumatic stress disorder (PTSD) with 
bipolar disorder, as well as for pes planus.  Initially, she was 
paid at the rate for a single veteran.  However, effective from 
July 1, 1999, her rate was adjusted, and she began receiving VA 
compensation at a rate for herself and her dependents, including 
her son.  The evidence showed that her son had been born on March 
26, 1984.  

In a March 2002 rating decision, the RO granted entitlement to a 
total evaluation based upon individual unemployability due to 
service-connected disabilities (TDIU), effective from November 
23, 1999.  The RO also noted that basic eligibility had been 
established for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35, effective from November 23, 1999.  

In January 2002, the Veteran, on behalf of her minor son, had 
applied for Dependents' Educational Assistance.  That application 
was subsequently approved, and on several occasions thereafter, 
the RO informed the Veteran that it would continue her 
compensation payments based on his school attendance.  

In May 2006, the RO informed the Veteran that it had received 
information from the RO in Atlanta, Georgia, that her son had 
elected and had been in receipt of Chapter 35 education benefits 
since August 20, 2002.  The Board notes that there is a May 2002 
letter notifying the Veteran that he son was entitled to Chapter 
35 benefits when he entered college.  There are also computer 
printouts pertaining to the award of such benefits.  However, the 
claims file appears to be missing some documentation, such as the 
award letter indicating that Chapter 35 benefits were actually be 
paid (as opposed to simply informing her that her dependents were 
eligible).  Such documentation may provide evidence of whether 
the Veteran was ever notified that she could not receive 
concurrent benefits.

Indeed, during her hearing before the undersigned Acting Veterans 
Law Judge, the Veteran testified that no one had ever told her 
that she could not concurrently draw a dependency allowance on 
behalf of her son while he was in receipt of Chapter 35 benefits.   
Moreover, she noted that during the time the overpayment was 
being created, she had been extremely ill and that her cognitive 
processes had been impaired.  Therefore, she stated that she 
could not be aware that an overpayment was being created.  

In regards to the Veteran's testimony, the Board notes that the 
claims file is negative for any records or reports reflecting the 
Veteran's treatment or examination since February 2002, i.e., 
prior to the creation of the overpayment at issue.  More recent 
treatment records showing the state of the Veteran's health could 
be relevant to the Veteran's testimony that she was too ill to 
understand the VA benefits process or communications from VA.  

In conjunction with an October 2001 VA examination, the Veteran 
reported that she was being treated at the VA Medical Center in 
Durham, North Carolina, and by a primary care provider at the VA 
Primary Care Clinic in Raleigh.  The Veteran also stated that she 
was receiving therapy at the Raleigh Vet Center.  However, as 
previously noted, the claims file does not contain VA medical 
records dated since February 2002.

In addition to the foregoing, the Veteran reported a history of 
treatment with Dr. K.K., a gastroenterologist in Raleigh 
(initials used to protect the Veteran's privacy); Dr. J.P., a 
Raleigh hand surgeon; Dr. K.Y., a myofascial specialist in 
Raleigh; Dr. M.S., a psychiatrist in Garner, North Carolina; Dr. 
C.F. in Raleigh, her former primary care physician; and, Dr. 
C.S., a rheumatologist in Raleigh.  The Veteran did not specify 
the dates of that treatment, and records from those health care 
providers have not been requested.  

During her hearing, the Veteran also testified that repayment of 
the debt would create a tremendous hardship for her and her 
family.  She noted that the current family income barely covered 
their debts, many of which were allegedly incurred as a result of 
her service-connected disabilities.  She also testified that her 
husband had recently had heart surgery, which had resulted in 
significant medical bills.  The Veteran was uncertain as to the 
amount of that additional debt.  

The evidence shows that heart surgery was performed on the 
Veteran's husband in February 2007 at Rex Hospital in Raleigh, 
North Carolina.  The insurance carrier was Blue Cross/Blue 
Shield.  However, there is no information on file as to how much 
of the Veteran's medical expenses were covered by insurance.  
Such information could also be relevant to the Veteran's appeal.  

In light of the foregoing, additional development of the record 
is warranted prior to further consideration by the Board.  
Accordingly, the case is REMANDED for the following actions:

1.  The RO should associate any records 
pertaining to the actual award of Chapter 
35 education benefits with the claims 
file.  Such documentation should include, 
but is not limited to, the award letter 
indicating that the benefits would 
actually be paid and any communication 
from the Veteran or her son showing that 
they elected to receive such benefits.  
The RO should also provide any 
documentation showing that the Veteran was 
notified that she could not receive a 
dependency allowance for her son while he 
was receiving Chapter 35 benefits.  

2.  The RO should request any and all 
medical records reflecting the Veteran's 
treatment since February 2002 from the 
following facilities: the Durham VAMC; the 
Raleigh VA Primary Care Clinic; and, the 
Raleigh Vet Center.  

A failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder.  

Efforts to obtain such records must continue 
until it is determined that they do not 
exist or that further attempts to obtain 
them would be futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2009).

3.  The RO should request that the Veteran 
provide the necessary information, 
including the dates, addresses and 
disorders for which she was treated, in 
order for VA to obtain medical records 
from Dr. K.K., a gastroenterologist in 
Raleigh; Dr. J.P., a Raleigh hand surgeon; 
Dr. K.Y, a myofascial specialist in 
Raleigh; Dr. M.S., a psychiatrist in 
Garner, North Carolina; Dr. C.F. in 
Raleigh, her former primary care 
physician; and, Dr. C.S., a rheumatologist 
in Raleigh.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should request 
copies of treatment records from the 
health care provider so identified.  

A failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder.  

If the foregoing health providers are 
associated with a Federal department or 
agency, efforts to obtain such records must 
continue until it is determined that they do 
not exist or that further attempts to obtain 
them would be futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2009).

If the foregoing health providers are not 
associated with a Federal department or 
agency, and the requested records are 
unavailable, the RO should notify the 
Veteran and her representative in accordance 
with the provisions of 38 U.S.C.A. 
§ 5103A(b)(West 2002); 38 C.F.R. § 3.159(e) 
(2009).

4.  The RO should request that the Veteran 
provide the names and addresses of all 
other health care providers who have 
treated her since February 2002.  

A failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder.  

If the foregoing health providers are 
associated with a Federal department or 
agency, efforts to obtain such records must 
continue until it is determined that they do 
not exist or that further attempts to obtain 
them would be futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2009).

If the foregoing health providers are not 
associated with a Federal department or 
agency, and the requested records are 
unavailable, notify the Veteran and her 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(e) (2009).

5.  The RO should request that the Veteran 
provide an updated Financial Status Report, 
as well as documentation from Blue 
Cross/Blue Shield showing the charges 
covered and not covered for her husband's 
heart surgery in February 2007.  

A failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder.  

If the requested insurance records are 
unavailable, notify the Veteran and her 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(e) (2009).

6.  After completing these actions, the RO 
should conduct any other development as may 
be indicated by a response received as a 
consequence of the actions taken in the 
preceding paragraphs. 

7.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefit sought is not granted, the 
Veteran and her representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until she is notified.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



